Citation Nr: 0934073	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.  He also served during various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in the Air Force Reserves and his period 
of service extended from December 1963 until June 1984.  
Service records indicate that the Veteran received points for 
his membership as a reservist during the period dating from 
December 1983 to June 1984, but there is no documentation of 
actual periods of either ACDUTRA or INACDUTRA during this 
period.  He died in September 2005, and the appellant is his 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In May 2009, the appellant testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran died at his residence in September 2005, at 
age 73; the immediate cause of death was listed as end stage 
metastatic prostate cancer; advanced arteriosclerotic 
cardiovascular disease (ASCVD) was identified as significant 
condition contributing to his death.

3.  At the time of the Veteran's death, service connection 
had not been established for any disability or disease.

4.  The cause of the Veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service or during a period of ACDUTRA or 
INACDUTRA.

5.  At the time of his death the Veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

6.  The Veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

7.  At the time of his death, the Veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment or care.

8.  The Veteran was not buried in a state veteran's cemetery.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

2.  The criteria for entitlement to burial benefits have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 
38 C.F.R. §§ 3.1600, 3.1604, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death.  In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the application 
submitted.  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

Also during the pendency of the appellant's appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
requires VA review the evidence presented with the claim and 
to provide the appellant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the appellant of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

The Board finds that a January 2006 letter partially 
satisfied VA's duty to notify provisions under the VCAA and 
Hupp.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the January 2006 letter advised the appellant of 
what information and evidence was needed to substantiate a 
DIC claim.  It also informed her about what information and 
evidence must be submitted by her, including enough 
information for the RO to request records from the sources 
identified by the appellant, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The January 2006 letter was sent prior to 
the April 2006 initial adjudication.  Thus, notice regarding 
the VCAA elements addressed in this letter was timely.  See 
Pelegrini II, 18 Vet. App. at 120.

The January 2006 notice, however, reflects that the appellant 
was not provided a statement of the conditions for which the 
Veteran was service-connected at the time of his death in 
accordance with the Court's holding in Hupp.  However, 
because the Veteran was not in receipt of service connection 
for any disability at the time of his death, this notice 
issue is moot.

In addition, the appellant was not provided any explanation 
as to the evidence and information required to establish a 
disability rating or an effective date.  Dingess, supra.  All 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  As the Board 
herein concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the Veteran's death, all questions as to the 
assignment of disability ratings and effective dates are 
rendered moot.

With regard to the appellant's claim for burial benefits, as 
the Board finds that resolution of the issue on appeal is 
based on the operation of law and that VCAA is not 
applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-
83 (2001) (finding that the Board must make a determination 
as to the applicability of the various provisions of VCAA to 
a particular claim).  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  See also VAOGCPREC 5-2004, Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (stating that the VCAA 
is not applicable "because the law as mandated by statute and 
not the evidence is dispositive of the claim").  Nonetheless, 
an April 2006 VA letter to the appellant informing her that 
her claim for burial benefits had been denied, also advised 
her of the conditions that must be met to establish such 
entitlement and the statement of the case (SOC) issued in May 
2007 further advised her of the requirements to establish 
entitlement to burial benefits.  Although this notice was not 
provided the appellant prior to the initial unfavorable 
rating decision in April 2006, the Board notes that during 
the pendency of this claim, the appellant has been 
represented by an accredited representative, who is well 
aware of the requirements of the VCAA and the elements needed 
to substantiate the appellant's claim, and such 
representative has submitted argument during the course of 
this appeal and exhibited actual knowledge of the 
requirements at the time of the May 2009 personal hearing.  
See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding 
that VCAA notice error was not prejudicial because the 
appellant demonstrated actual knowledge of the information 
and evidence necessary to substantiate his claim by way of 
the arguments made to the RO); see also Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006) (noting that representation is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by a VCAA notice error).

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment and 
personnel records, VA and private medical treatment records 
and evaluations are of record, as well as the Veteran's 
September 2005 death certificate and a transcript of the 
appellant's testimony at a personal hearing and were reviewed 
by both the RO and the Board in connection with the 
appellant's claims.  The appellant's representative contends 
that VA should assist the appellant by attempting to get 
specific verification of the Veteran's active duty status 
during December 1983.  However, the Board finds that an 
ANG/USAFR Point Credit Summary, prepared in August 1984 is 
adequate evidence of the Veteran's duty status from December 
1983 until his retirement in June 1984, as will be discussed 
in more detail in the subsequent decision.  38 C.F.R. 
§ 3.159(c) (4).  There remains no issue as to the substantial 
completeness of the appellant's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

Analysis

Service Connection

Generally, service connection for the cause of a veteran's 
death is granted if a service-connected disability caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  
The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  For the disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Active military service 
includes ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6(a).  Service connection on a presumptive 
basis is not available where the only service performed is 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
476-78 (1991).  ACDUTRA is defined, in part, as duty (other 
than full-time duty) performed by a member of the National 
Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law. 3 8 C.F.R. 
§ 3.6(d)(4) (2008).  Any individual (1) who, when authorized 
or required by competent authority, assumes an obligation to 
perform ACDUTRA or INACDUTRA for training; and (2) who is 
disabled or dies from an injury or covered disease incurred 
while proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e) (2008).

That an injury was incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, to include 
arteriosclerosis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

During his lifetime, the Veteran was not in receipt of 
service connection for any disability.  His September 2005 
death certificate listed the cause of death as end stage 
metastatic prostate cancer.  ASCVD was identified as 
significant condition contributing to his death.  An autopsy 
was not performed.

The appellant's primary contention is that the Veteran 
sustained a myocardial infarction during his active reserve 
duty or that his ASCVD was incurred during such service.  
Alternatively, the appellant claims that the Veteran's 
metastatic prostate cancer had its onset during his service 
in the Air Force Reserves.

Initially, the Board notes that the Veteran filed a claim for 
service connection for arteriosclerotic heart disease and 
subendocardial myocardial infarction during his lifetime.  
This claim was denied in an August 1998 rating decision on 
the basis that the evidence of record did not indicate that 
the Veteran was on active duty or ACDUTRA at the time of his 
myocardial infarction.  Indeed, the medical evidence of 
record indicates the Veteran sustained a subendocardial 
myocardial infarction on December 27, 1983, and was 
subsequently diagnosed with ASCVD.  As noted above, his 
service personnel records, specifically, an USAF/Point Credit 
Summary, show that while the Veteran was awarded points for 
his membership in the Reserves, he did not have any periods 
of ACDUTRA or INACDUTRA for the period dating from December 
12, 1983 to June 15, 1984.  An April 1984 US Air Force 
Reserve medical evaluation report found the Veteran to be 
medically disqualified for World-wide duty by reason of 
arteriosclerotic heart disease.  There is no objective 
evidence of record indicating that the Veteran's ASCVD had 
its onset during ACDUTRA or that he suffered a myocardial 
infarction during either ACDUTRA or INACDUTRA.

The appellant is correct in her assertion that the Veteran 
was in the Reserves at the time he was diagnosed with 
arteriosclerotic heart disease.  However, while the Veteran 
may have been part of the Reserves, in order for the disease 
to be service-connected, it must have been incurred in or 
aggravated during a period of ACDUTRA or the myocardial 
infarction must have been sustained during ACDUTRA or 
INACDUTRA.  The Veteran's reserve personnel records do not 
reflect any periods of INACDUTRA or ACDUTRA in December 1983, 
the time he was first diagnosed with heart disability, until 
he was discharged in June 1984.  Furthermore, there is no 
competent medical evidence of record etiologically linking 
the Veteran's ASCVD to any event or incident of active 
service or periods of ACDUTRA.  In this respect, although the 
appellant believes the Veteran's ASCVD and myocardial 
infarction occurred during ACDUTRA or INACDUTRA or are the 
result of his service, she is not competent to provide 
evidence that requires medical knowledge, nor has she 
provided any competent medical evidence to support her 
assertions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While service connection for cardiovascular-renal disease may 
be granted on a presumptive basis, the Board notes that 
service connection on a presumptive basis is not available 
for ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 476-78 (1991).  In other words, in order for service 
connection to be granted on a presumptive basis, the 
cardiovascular disease would have had to been diagnosed 
within one year of the Veteran's separation from active 
service, excluding the subsequent service in the Reserves.  
In this case, the Veteran separated from active service in 
October 1953.  As there is no diagnosis of cardiovascular 
disease prior to December 1983, service connection on a 
presumptive basis is not warranted.

As to direct service connection for the cause of the 
Veteran's death, his prostate cancer was not manifested 
during service.  Review of the service records fails to note 
any complaints, treatment or diagnoses associated with 
prostate cancer.  Indeed, the aforementioned April 1984 
medical evaluation specifically notes that digital 
examination of the prostate was normal.  Medical evidence of 
record indicates he was first diagnosed with prostate cancer 
in July 2001.

Although the Board does not doubt the appellant's belief that 
the Veteran's prostate cancer had its onset during service, 
the appellant is not a medical professional competent to 
render an opinion on matters of a medical diagnosis or the 
etiology of a diagnosed disorder.  Espiritu v. Derwinski, 
supra.

Accordingly, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600.  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).  In the present case, as stated in more detail 
above, the evidence of record does not show that the 
Veteran's death is service-connected.

As the appellant was advised in an April 2006 letter and her 
January 2007 SOC, if a veteran's death is not service-
connected, payment may be made toward the veteran's funeral 
and burial expenses, including the cost of transporting the 
body to the place of burial, subject to the following 
conditions: (1) at the time of death the veteran was in 
receipt of pension or compensation (in receipt of military 
retired pay in lieu of VA compensation); or (2) the veteran 
had an original or reopened claim pending for either pension 
or compensation at the time of death, and there was on the 
date of death sufficient evidence in the claims file to have 
supported an award. 38 C.F.R. § 3.1600(b)(1), (2); see also 
38 U.S.C.A. § 2302(a).  Burial benefits are also payable to a 
claimant if: (1) The deceased was a veteran of any war or was 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a State (or a 
political subdivision of a State); (2) there is no next of 
kin or other person claiming the body of the deceased 
veteran, and (3) there are no available sufficient resources 
in the veteran's estate to cover burial and funeral expenses.  
38 C.F.R. § 3.1600(b)(3).

In addition, burial benefits are payable if the veteran died 
of a non-service-connected disorder while properly 
hospitalized by the VA.  The term "hospitalized by the VA," 
means admission to a VA facility for hospital, nursing home 
or domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. 
§ 3.1600(c).  Even if the veteran was not hospitalized in 
such a facility, burial benefits are still payable if he died 
while traveling under prior authorization at VA's expense to 
or from a specific place for the purposes of examination, 
treatment, or care.  38 C.F.R. § 3.1605.  The term "VA 
facility" means (a) facilities over which the Secretary has 
direct jurisdiction; (b) Government facilities for which the 
Secretary contracts; and (c) public or private facilities at 
which the Secretary provides recreational activities for 
patients.  38 U.S.C.A. § 1701(3).

In the instant case, the Veteran was not in receipt of either 
VA compensation or pension at the time of his death, nor does 
a review of his claims files indicate that a claim for either 
benefit had been pending on that date, or that he was 
receiving military retired pay in lieu of compensation or 
pension when he died.  As such, entitlement to burial 
benefits under 38 C.F.R. § 3.1600(b)(1) and (2) is not 
warranted.  Further, although the deceased was a veteran of 
the Korean War, he was not discharged or released from active 
military service for a disability incurred or aggravated in 
the line of duty.  Moreover, his surviving spouse is the 
appellant in this case; thus, he has next of kin.  According, 
entitlement to burial benefits under 38 C.F.R. § 3.1600(b)(3) 
is not warranted.

In addition, the death certificate shows that the Veteran 
died at his residence.  Further, the evidence does not show 
that the Veteran died while traveling under prior 
authorization at VA's expense to or from a specific place for 
the purposes of examination, treatment, or care.  38 C.F.R. 
§ 3.1605.  As such, entitlement to burial benefits under 38 
C.F.R. § 3.1600(c) and 3.1605 is not warranted.

A plot or interment allowance is payable by VA to an 
individual who incurred such expenses if certain requirements 
are met.  38 C.F.R. § 3.1600(f).  On the September 2005 VA 
Form 21-530, Application for Burial Benefits, the appellant 
indicated that the Veteran had been buried at a private 
cemetery, and that his burial had not been without charge for 
a plot or interment in a state owned cemetery.  However, as 
noted above, paragraphs (b) and (c) were not met, the Veteran 
was not buried in a state veteran's cemetery, and the Veteran 
was not discharged from the active military for a disability 
incurred or aggravated in the line of duty.  Consequently, he 
is not entitled to a plot or interment allowance under 38 
C.F.R. § 3.1600(f).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to burial benefits, to include plot or interment 
allowance, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


